               Case
                Case2:18-cv-01846-JLR
                     2:18-cv-01846-JLR Document
                                        Document26-2
                                                 28 Filed
                                                     Filed09/21/20
                                                           09/11/20 Page
                                                                     Page11ofof22




 1                                                                        The Honorable James L. Robart

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9    UNITED SPECIALTY INSURANCE
      COMPANY,
10                                                                No. 2:18-cv-01846
                                         Plaintiff,
11                                                                ORDER GRANTING
               v.                                                 HOMELAND’S UNOPPOSED
12                                                                MOTION FOR LEAVE TO FILE
      ONEBEACON INSURANCE GROUP,                                  THIRD-PARTY COMPLAINT
13
                                         Defendant.               NOTE ON MOTION CALENDAR:
14                                                                September 11, 2020
15    HOMELAND INSURANCE COMPANY OF
      NEW YORK,
16
                                         Third-Party Plaintiff,
17
               v.
18
      BUSH, ROED & HITCHINGS, INC.
19
                                         Third-party Defendant.
20

21             This matter comes before the Court on the Motion of defendant Homeland Insurance
22    Company of New York (appearing on behalf of erroneously named defendant OneBeacon
23    Insurance Group) (“Homeland”) for an Order granting leave to file and serve a Third-Party
24    Complaint against Bush, Roed & Hitchings, Inc.
25             Having reviewed the motion and supporting papers, proposed Third-Party Complaint
26    and finding the Motion to be meritorious, it is hereby ordered as follows:
27
     ORDER GRANTING MOTION FOR LEAVE TO FILE THIRD-
     PARTY COMPLAINT (18-01846) - 1
      4847-2908-6410v.1 0111446-000003
               Case
                Case2:18-cv-01846-JLR
                     2:18-cv-01846-JLR Document
                                        Document26-2
                                                 28 Filed
                                                     Filed09/21/20
                                                           09/11/20 Page
                                                                     Page22ofof22




 1             1.        Homeland’s Motion for leave to file and serve a Third-Party Complaint against

 2    Bush, Roed & Hitchings, Inc. is GRANTED.

 3             DATED this 21st day of September, 2020.

 4

 5

 6                                                     A
                                                      ________________________________
                                                      The Honorable James L. Robart
                                                      United States District Court Judge
 7

 8

 9    Presented by:
      Davis Wright Tremaine, LLP
10    Attorneys for Homeland Insurance Company
      of New York
11

12
      By:/s/Nancy A. Brownstein
13       Nancy A. Brownstein, WSBA #50150
         920 Fifth Avenue, Suite 3300
14       Seattle, WA 98104
         Main: 206.622.3150
15       Fax: 206.757-7700
         Email: nancybrownstein@dwt.com
16

17        Everett W. Jack, Jr., WSBA #47076
          1300 S.W. Fifth Avenue, Suite 2400
18        Portland, OR 97201
          Main: 503.241.2300
19        Fax: 503.778.5299
          Email: everettjack@dwt.com
20

21

22

23

24

25

26

27
     ORDER GRANTING MOTION FOR LEAVE TO FILE THIRD-
     PARTY COMPLAINT (18-01846) - 2
      4847-2908-6410v.1 0111446-000003
